Beoxles, C. J.
1. A ground of the motion for a new trial complains of the court’s refusal to declare a mistrial, the motion being based upon the answer of a witness for the State, which it is alleged put the character of the 'defendant in issue. The court promptly ruled out the improper answer, and instructed the jury not to consider it. Under all the facts of the ease this court can not hold that the refusal to declare a mistrial was error.
2. The excerpt from the charge of the court complained of, when considered in' connection with the other parts of the charge, was not erroneous for any reason assigned.
3. The testimony of the accomplice was corroborated by other evidence which, independently of the testimony of the accomplice, directly connected the defendant with the offense charged, and his conviction was amply authorized.

Judgment affirmed.


Luhe, J., concurs. Bloockoorlh, J., absent on account of illness.